IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1161
                             Filed October 14, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

VINCENT LEE HANSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Paul B. Ahlers,

District Associate Judge.



      A defendant appeals from the sentence entered after a plea of guilty to the

offense of operating while intoxicated, third or subsequent offense. AFFIRMED.



      Barry S. Kaplan of Kaplan & Sease, L.L.P., Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, Heather Ann Mapes, Assistant

Attorney General, Randall J. Tilton, County Attorney, and Kathryn Austin,

Assistant County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., McDonald, J., and Goodhue, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                            2


GOODHUE, Senior Judge.

       Vincent Lee Hanson appeals from the sentence entered after a plea of

guilty to the offense of operating while intoxicated, third or subsequent offense.

   I. Background Facts

       On November 8, 2013, Hanson was charged with operating while

intoxicated, third or subsequent offense. He entered a guilty plea on April 1,

2014. The presentence investigation report recommended he be sentenced to

five years in the custody of the department of corrections, assessed a monetary

fine, and ordered to follow the recommendations for treatment or counseling

made as a result of the substance abuse evaluation, along with other collateral

matters that follow from a guilty plea or finding of guilty to operating while

intoxicated, third or subsequent offense.

       At sentencing Hanson testified that he had been working in his garage on

the day of his arrest. His dog wandered off, and a neighbor about four blocks

away called and informed him that he had the dog. Hanson then got into his car

and travelled to the neighbor’s. A policeman was there and determined that

Hanson appeared intoxicated.       Tests were administered, and Hanson was

charged with operating while intoxicated. Hanson testified he had only drunk

twice since the time of his arrest. He testified he was fifty years old, a father of

three girls, and regularly employed as a building contractor. He further testified

that he had obtained a substance-abuse evaluation, complied with its

recommendations, and taken measures to change his lifestyle. Hanson did not

contest he had received three prior operating-while-intoxicated charges. The last

one had taken place in 2005.
                                         3


       In sentencing Hanson, the court stated that it had taken into consideration

Hanson’s age, employment history, family circumstances, and criminal history, as

well as the information contained in the presentence investigation, and concluded

that other than his history of operating while intoxicated, Hanson was a

“responsible guy.” The court further concluded that his repeated drunk-driving

charges constituted bad judgment and, in effect, a danger to the public.

       The sentencing court imposed a five-year indeterminate sentence instead

of the minimum thirty days of incarceration followed by probation, as Hanson had

requested and is permitted by statute. See Iowa Code § 321J.2(5)(a) (2013).

Hanson contends this was an abuse of discretion.

   II. Error Preservation

       A claim that a court abused its discretion in setting a sentence is an

exception to the error preservation rules and need not be raised at the trial level.

State v. Thomas, 520 N.W.2d 311, 313 (Iowa Ct. App. 1994).

   III. Scope of Review

       When a sentence is within the parameters permitted by statute, in order to

find it excessive on review, an abuse of discretion must be found. State v. Seats,

865 N.W.2d 545, 552 (Iowa 2015).

   IV. Discussion

       There is no contention that the sentence imposed is not permitted by the

operative statute. An abuse of discretion only exists when grounds or reasons

for the trial court’s discretion are clearly untenable or clearly unreasonable. State

v. Neary, 470 N.W.2d 27, 29 (Iowa 1991).
                                          4


         In determining the appropriate sentence, the court is mandated to balance

the protection of the community from further offenses and maximum opportunity

for rehabilitation of the defendant.     Iowa Code § 907.5(1).       In making that

determination, the court is to consider the defendant’s age, prior record of

convictions, employment, family circumstances, mental health and substance

abuse history and treatment options, the nature of the offense, and other

appropriate factors. Id. The court is required to set out the specific reasons for

the sentence imposed. Id. § 907.5(2).

         The trial court recited what it had taken into consideration. A court is not

required to specify acknowledgement of each claim of mitigation. State v. Boltz,

542 N.W.2d 9, 11 (Iowa Ct. App. 1995). The trial court specifically noted that

being convicted of operating while intoxicated four times reflects bad judgment

and creates a danger to the public. That a sentencing court places considerable

emphasis on one factor does not establish that it abused its discretion as long as

other factors are considered. State v. Leckington, 713 N.W.2d 208, 216-17 (Iowa

2006).

         We do not believe the sentencing court overly emphasized the nature of

the crime. Instead the court was recognizing that evil intent is not required as an

element of the crime, but the act is prohibited because of the danger to the public

it creates.    As long as a sentence is within the statutory limits, a particular

sentence is cloaked with a strong presumption in its favor. State v. Formaro,

638 N.W.2d 720, 724 (Iowa 2002). We cannot say Hanson has overcome the
                                     5


presumption of the validity of the sentence or that the sentence imposed is

unreasonable or untenable under the circumstances.

      AFFIRMED.